 In the. Matter ofFEDERAL SCIENTIFIC INSTRUMENTCORP.andUNITEDOPTICAL WORKERS UNION,LOCAL No. 208, C.I.O.Case No. R-5099.-Decided Mary 1, 191x3Conrad c0 Smith,byMr. William W. Conrad,of New York City, forthe Company.Mr. Edward Homer,of New York City, for the C.I.O.Mr. William R. Cameron,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEUpon petition duly filed by United Optical Workers Union, LocalNo. 208, C.I.O., herein called the C.I.O., alleging that a questionaffecting commerce had_ arisen concerning the ' representation of em-ployees of Federal, Scientific Instrument Corp., New York City,-hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before John J. Cuneo,Trial Examiner. Said hearing was held at New York City on March31, 1943.The Company and the C.I.O. appeared, participated, andwere afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.The TrialExaminer'srulings made at the hearingare free fromprejudicial error and are hereby affirmed. The Company filed a brief,which the Board has considered.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYFederal Scientific Instrument Corp., a New York corporation, hasits principal office and place of business in the City of New York. Itis engaged in the manufacture of machines for grinding and polishinglenses.During a period of a little more than 2 months following incor-poration of the Company on January 14, 1943, the Company has pur-chased more than $5,000 in value of materials, of which approximately5 percent was shipped to the Company from points 'outside the Stateof New York. Until March 1, 1943, the Company's purchases wereporation and Optical Instrument Corporation, companies whose places49 N. L.R B., No. 45.362 rFEDERAL SCIENTIFIC INSTRUMENT CORP.'363of business are located in the same building as the Company with whichwe arehere concerned. Since March 1, 1943, the Company has made itspurchases directly.During the same period of a little ,over 2 monthssinceincorporation the Company's sales offinished products haveamounted to more than $6,000.The Company has sold 3 polishingmachines to the United States Army Finance Officer in Jersey City,New Jersey. These machines were in turn leased by the Finance Offi-cer to the Optical Instrument Corporation, above-mentioned, anddelivery was made by the Company directly to the lessee. The Com-pany expects to continue making machines which will be used in themanufacture of products for the United States Army, Navy, andAir Corps, selling sometimes directly to a Government agency andsometimes through the companies named above. It is conceded thatUltima Optical Corporation is engaged in interstate commerce.TheCompany employs approximately 20 employees.We find, contrary toits contention; that the Company is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVED'United Optical Workers Union, Local No. 208, is a, labor organiza_tion affiliated with the Congress of Industrial Organizations, admit-ting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn February 18, 1943, a petition was filed by the C. I. O. allegingthat a question had arisen concerning the representation of the em-ployees of the Company and requesting an investigation and certifica-tion of representatives.The organizer for the C. I. 0., on February19, 1943, wrote to the Company requesting'a bargaining conference tobe held on February 23, but received no reply. In conversation bytelephone on February 23 the Company's president informed theorganizer that he had not seen the letter, that his associates were out dftown, and that he could not do anything about a bargaining conferencetill they returned.He agreed to contact the organizer again, but atthe time of the hearing it appeared that he had not done so. -The Board has previously found, in cases wherein the employer hadfailed to reply to a.request for a bargaining conference,,and had notbargained with the petitioning union nor indicated its willingness soto'do, that a question concerning representation existed.' In this caseno reply had been received by the C. 1. 0. to its request for a bargainingi SeeMatter of Eclipse Lawn Mower CoandUnited Steelworkers of America,affiliatedwith the 0.I.0., 43N. L. R B. 1178;Matter of Pittsburgh Plate Glass CompanyandUnitedAutomobileWorkers,affiliated withthe C. I.0., 31 N. L.R. B. 468;Matter of AllSteelWelded Truck CorporationandInternational'Union,UnitedAutomobileWorkers ofA+merica,affiliatedwith the C.I.0., 31 N. 'L. R. B. 191;Matter of Wilson&Co, Inc, aDelaware Corporation,tradingasJ Eavenson&Sons,division of Wilson & Co.,Inc.andUnited /oap Workers Local Industrial UnionNo.931, C. I.0., 26 N. L R. B. 1353. 364DECISIONS OF NATIONAL LABOR RELATIONiSBOARDconference, and it did not appear in evidence at the hearing that theCompany had at, any time indicated willingness to negotiate with theUnion.The record now before the Board thus indicates that a ques-tion concerning representation has arisen.A statement of the Regional Director, introduced in evidence atthe hearing, indicates that the C. I. 0. represents a substantial numberof employees in the unit hereinafter found to be appropriate.2NWe find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe C.I.0. seeks a unit composed of production and maintenanceemployees,excluding foremen, executives and office help.At the hear-ing question arose concerning five part-time employees.The C. I. 0.contends that these part-time employees should be excluded from theunit.The Company takes no position in that regard.These part-timeemployees are boys from 16 to 18 years of age, who are still regularlyattending New YorkMetalTraining School,but who work at thefactory after school 5 days a week and all day on Saturdays. Thesestudents are trained by the Company,as are also certain graduates ofthe school in full-time employ of the Company. They do the samework and are paid on the same basis, both as to straight time andovertime, as the full-time employees under similar training.It is thepurpose of the Company,if these students are not first inducted intothe armed forces of the United States, to continue them after gradua-tion in full-time employment.Under these circumstances,we perceiveno sufficient reason for distinguishing between these part-time em-ployees and those in full-time employ of the Company,and shalltherefore direct that they be included in the unit.Question also arose at the hearing concerning one employee whoappears sometimes,to have been,called;an, assistant,foreman.Itappears in evidence,however, that this employee, named Sabon, is notdesignated by the Company as an assistant foreman, that he has nosupervisory duties other than sometimes to instruct some of the lessskilled employees as to the operation of certain machines,and that hehas no authority to issue orders nor to hire or discharge.The evidenceindicates,in fact, that this employee is merely the most highly skilledworker employed by the Company and paid at a higher hourly rate.Aside from his greater degree of skill and consequent higher pay there2The Regional Director reported that the C. I. 0 had submitted 11 application and hu-thorization cards all bearing apparently, genuine original signatures of persons whose namesappear on the Company's pay roll for the week beginning February 15, 1943, containingthe names of 17 employees in the unit claimed appropriateOf these cards 8 were datedFebruary 16, 1943, 1 was dated February 23, 1943, and 2 were dated February 25, 1943. FEDERAL SCIENTIFIC INSTRUMENT CORP.365is no distinction between him and the other production employees.Inasmuch as it appears that he is not a supervisory employee, andthere appears no other sufficient reason for distinguishing betweenhim and other production employees of the Company,we shall-directthat he.be,included in the unit.-We find that all production and maintenance employees of the,Company,exclusive of foremen,'executives and office employees, con-stitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the questionconcerning representationwhich has.arisen be resolvedby an election bysecret ballot among the employeesin the appropriateunit who wereemployed during the pay-roll periodimmediatelypreceding the date ofthe Directionof Election herein,-subject tothe limitationsand additions set forth in the Direction.DIRECTION OF ELECTION,By virtueof and pursuantto the powervested in the National LaborRelations Boardby Section 9 (c) of the National LaborRelations-Actand pursuanttoArticle III, Section9, of NationalLaborRelationsBoardRules and Regulations-Series 2, as amended, it is herebyDIRECTEDthat, as part of the investigationto ascertain representa-tives forthe purposesof collective bargaining withFederal ScientificInstrumentCorp., New York City,an electionby secretballot shallbe conducted as early aspossible, but notlater thanthirty (30) daysfrom the date of this Direction, under thedirection and supervisionof theRegionalDirector for theSecondRegion, actingin this matteras agent forthe National LaborRelations Board, andsubject toArticleIII, Section10,- of saidRules and Regulations,among theemployeesin the unit found appropriatein SectionIV, above, whowere employedduringthe pay-roll period immediatelypreceding thedate of this Direction,includingany suchemployeeswho did not workduring saidpay-rollperiod becausethey wereill or on vacation ortemporarily laid off,and including employeesin the armedforces ofthe United States whopresent themselves in personat the polls, butexcluding any who havesince quit or been discharged for cause, todeterminewhether they desire to be represented by UnitedOpticalWorkers Union, Local 208, C. I. 0., forthe purposes of collectivebargaining..'